248 S.W.3d 18 (2008)
Jeffrey RIXLEBEN, Plaintiff/Appellant,
v.
CITY OF HAZELWOOD, Defendant/Respondent.
No. ED 89556.
Missouri Court of Appeals, Eastern District, Division Three.
January 15, 2008.
Motion for Rehearing and/or Transfer Denied February 25, 2008.
Application for Transfer Denied April 15, 2008.
*19 Jarrad C. Hoist, St. Louis, MO, for appellant.
Stephanie E. Karr, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 25, 2008.

ORDER
PER CURIAM.
Jeffrey Rixleben ("Owner") appeals from the judgment of the trial court related to litigation that he instituted against the City of Hazelwood ("Hazelwood"). Owner specifically is appealing from: (1) the trial court's grant of summary judgment in favor of Hazelwood on his claims; (2) the grant of summary judgment in favor of Hazelwood on its counterclaims; (3) the award of attorneys' fees to Hazelwood; and (4) the denial of his motion to vacate and set aside the judgment on his petition and his motion for a new trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).